ORDER

James Triplett appeals a district court judgment that dismissed his complaint in which he sought to stay state-court litigation filed against him under the Fair Housing Act, 42 U.S.C. § 2601 et seq. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Triplett filed his complaint in the district court alleging that the defendant state-court judge applied an incorrect burden of proof on a party plaintiff who sued Triplett *587under the Fair Housing Act. Triplett sought only a permanent stay of the state litigation. Defendant moved to dismiss the complaint, and Triplett responded in opposition. The district court granted defendant’s motion and dismissed the complaint. Triplett filed a timely notice of appeal. On appeal, Triplett reiterates his contention that he is entitled to a stay of the state-court Fair Housing Act litigation against him. Defendant responds that the district court properly dismissed plaintiffs complaint.
Upon consideration, we will affirm the judgment for the reasons stated by the district court in its opinion and order filed March 12, 2002. Essentially, the Anti-Injunction Act precludes the relief requested. See 28 U.S.C. § 2283. Recently, this court determined that a stay of a state court breach of contract action filed against plaintiff similarly was precluded. Triplett v. Miller, 36 Fed.Appx. 549 (6th Cir.2002). Under these circumstances, the district court properly dismissed plaintiffs complaint.
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.